Case: 13-10167       Document: 00512426256         Page: 1     Date Filed: 10/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 31, 2013
                                     No. 13-10167
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TRAVIS BLANK,

                                                  Plaintiff - Appellant

v.

BUTCH TABERA, MEDICAL DOCTOR, in his individual capacity as the
Primary Care Physician of the Federal Bureau of Prisons, Fort Worth Division,
Fort Worth, Texas; JOSE GOMEZ, Mid-Level Practitioner, in his individual
capacity as the Physicians Assistant of the Federal Bureau of Prisons Fort
Worth Division, Fort Worth, Texas,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-52


Before KING, BARKSDALE, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Travis Blank, federal prisoner # 16486078, proceeding pro se, appeals the
dismissal of his civil action under Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971), claiming Dr. Butch Tabera and Nurse
Practitioner Jose Gomez were deliberately indifferent to his serious medical


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10167     Document: 00512426256     Page: 2   Date Filed: 10/31/2013

                                  No. 13-10167

needs. The district court granted summary judgment against Blank, ruling that
he had failed to exhaust his administrative remedies pursuant to the Prison
Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a).
      A summary judgment is reviewed de novo, applying the standard
employed by the district court. See Carnaby v. City of Houston, 636 F.3d 183,
187 (5th Cir. 2011).      Under the PLRA, a prisoner must exhaust his
administrative remedies before filing a civil action against prison officials. 42
U.S.C. § 1997e(a). Such exhaustion “means using all steps that the agency holds
out, and doing so properly (so that the agency addresses the issues on the
merits)”. Woodford v. Ngo, 548 U.S. 81, 90 (2006) (internal quotation marks and
citation omitted) (emphasis in original).
      It is undisputed that Blank failed to exhaust his administrative remedies
by properly completing all steps in the administrative-grievance process. See id.;
28 C.F.R. §§ 542.13 (informal grievance procedure), 542.14 (initial grievance
filing), 542.15 (grievance appeals). He contends he was excused from exhausting
such remedies because: he was transferred out of FCI Fort Worth on 18
February 2010; he was ill for approximately two months after being transferred;
and he was subsequently placed on pre-trial home release for 14 months.
      These contentions are without merit. See Lindsey v. Striedel, 486 F. App’x
449, 452 (5th Cir. 2012) (per curiam) (unpublished) (stating transfer to separate
prison facility does not excuse failure to exhaust); Days v. Johnson, 322 F.3d
863, 867-68 (5th Cir. 2003) overruled by implication on other grounds by Jones
v. Bock, 549 U.S. 199, 216 (2007) (stating physical injury excuses failure to
exhaust only when prisoner attempted to file grievance as soon as physically
able); Williams v. Henagan, 595 F.3d 610, 619 (5th Cir. 2010) (holding release
from prison does not relieve obligation to exhaust). Summary judgment was
proper because Blank’s illness and transfer did not excuse him from exhausting




                                        2
    Case: 13-10167   Document: 00512426256     Page: 3   Date Filed: 10/31/2013

                                No. 13-10167

his administrative remedies and his home release did not obviate the need for
exhaustion.
     AFFIRMED.




                                     3